 

  Exhibit 10.5 

 
DEBT CONVERSION AGREEMENT
 
This Debt Conversion Agreement (the “Agreement”) is entered into this 31stday of
January, 2019 among Petro Exploration Funding, LLC, a Delaware limited liability
company (“Petro Funding I”) and Petro River Oil Corp., a Delaware corporation
(“Petro”). Each of Petro Funding I and Petro may be referred to herein,
individually, as a “Party” and, collectively, as the “Parties”.
 
WHEREAS, Petro and Petro Funding I wish to restructure the $2,000,000 of senior
debt issued to Petro Funding I (the “Senior Debt”) into a new class of Series A
Convertible Preferred Stock of the Petro (the “Series A Preferred”); and
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
 
1. Conversion. Petro and Petro Funding I hereby agree to convert the $2,000,000
principal amount of the Senior Debt plus accrued and unpaid interest of $327,473
into 116,374 shares of Series A Preferred Stock.
 
2. Representations and Warranties. Each Party represents and warrants to each
other Party, as of the date hereof, that with respect to itself, (a) it is duly
formed and existing and in good standing under its jurisdiction of formation,
and is duly qualified to do business under the laws of such jurisdiction and
each other jurisdiction in which such qualification is required to perform its
obligations under this Agreement, (b) it has the limited liability company and
corporate power, as applicable, to execute and deliver this Agreement and
perform its obligations under this Agreement, (c) this Agreement has been duly
executed and delivered by it and is legally binding upon it (assuming that each
other Party has duly executed and delivered this Agreement), enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
and (d) the execution, delivery and performance of this Agreement by the
Parties, and the consummation of the transactions contemplated by this
Agreement, will not (i) violate any provision of any governing instruments of
the Parties, (ii) result in a material default (with due notice or lapse of time
or both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any material note, bond,
mortgage, indenture, or other financing instrument to which the Parties are
parties or by which they are bound, (iii) violate any judgment, order, ruling or
regulation applicable to the Parties as parties in interest or (iv) violate any
law applicable to the Parties, except any matters described in Clauses (ii) or
(iii) above which would not have a material adverse effect on the Parties or
their properties.
 
3. Notices.
 
(a) Subject to clause (b) below, all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
e-mail to the address of such Party set forth on the signature page hereto.
 
(b)  Any Party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other in the manner set forth
above.
 
 
 
-1-

 
 
 
4. GOVERNING LAW; JURISDICTION.
 
(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW WHICH WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
(b) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPROPRIATE APPELLATE COURTS THEREFROM, AND EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT MAY BE HEARD AND
DETERMINED IN SUCH COURTS. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION WHICH THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE, CONTROVERSY OR CLAIM
BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM IN ANY SUCH COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
 
5. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE, CONTROVERSY OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT.
 
6. Waivers; Amendments.
 
(a) No failure or delay by the Parties in exercising any right or power
hereunder shall operate as a waiver hereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
hereof or the exercise of any other right or power. The rights and remedies of
the Parties hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
 
(b) Neither this Agreement nor any other provision hereof may be waived, amended
or modified except pursuant to an agreement in writing entered into by the
Parties and expressly identified as a waiver, amendment or modification.
 
 
 
-2-

 
 
 
7. Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.
 
8. No Third-Party Beneficiaries. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the Parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, cause of action, remedy or claim under or by reason of this
Agreement.
 
9. Severability. Any provision of the Agreement held to be invalid, illegal or
unenforceable in any respect in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
10. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.
 
11. Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
12. Interpretation. The Parties acknowledge and agree that (i) each Party has
had the opportunity to exercise business discretion in relation to the
negotiation of the details of the transaction contemplated hereby, (ii) this
Agreement is the result of arms-length negotiations from equal bargaining
positions and (iii) each Party and its counsel participated in the preparation
and negotiation of this Agreement. Any rule of construction that a contract be
construed against the drafter shall not apply to the interpretation or
construction of this Agreement.
 
13. Entire Agreement. This Agreement constitute the entire agreement among the
Parties pertaining to the subject matter hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.
 
 
 
-3-

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
PETRO FUNDING I, LLC
 
 
By: /s/ Scot Cohen

Name: Scot Cohen
Title: Manager
 
 
 
PETRO RIVER OIL CORP.
 
 
By: /s/ Stephen Brunner

Name: Stephen Brunner
Title: President
 
 
 
-4-
